Citation Nr: 1727270	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to increased ratings for service-connected osteoarthritis of the left knee, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected osteoarthritis of the left ankle, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran service on active duty from October 1971 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing at the RO before the undersigned in March 2012.  A transcript is of record.  The appealed claims were previously remanded in December 2013 and September 2016 for additional development.  

The issue of entitlement to an increased rating for osteoarthritis of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's left ankle osteoarthritis is characterized by pain and limitation of endurance more nearly approximating moderate limitation of motion than marked limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left ankle osteoarthritis are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records, and VA examination reports.  At his January 2014 examination the Veteran reported that he received all his care at VA.  

The Veteran in an April 2017 submission questioned the validity of a VA examination performed in February 2017, asserting that the examination was invalid because it was conducted with the Veteran's pants and socks on and this   did not allow for accurate measurements of range of motion.  However, absent any indication that measurements could not be obtained, the Board does not accept the Veteran's lay speculation as to the accuracy of the examination based on his pants and socks being worn.  The examiner, as a medical professional, is accepted to have conducted the examination appropriately and adequately in the absence of clear evidence to the contrary.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of administrative regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary).  The Veteran, as a layperson, has not been shown to possess specialized knowledge to ascertain whether a VA examination was able to be performed accurately based on the Veteran's state of disrobement.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board,      for its part, does not discern why an ankle examination could not be performed accurately while the Veteran was still wearing pants and socks.  

The Veteran was afforded a hearing before the Board and a copy of the transcript     is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board notes that actions requested in the prior remands have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent VA examinations, and relevant medical findings and conclusions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis - Left Ankle Osteoarthritis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage       or inflammation in parts of the system, to perform normal working movements of     the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,    or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is   as important as limitation of motion, and a part which becomes painful on use must    be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.      § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran contends, in effect, that his left ankle disability is more severe than is reflected by the 10 percent rating assigned, including based on increased pain with prolonged standing and walking.  

VA treatment records over the claim period reflect multiple disabling conditions and treatment for pain conditions particularly of the knees and low back.  However, these records do not reflect treatment for any significant left ankle pain or left ankle disability.  

At his March 2012 hearing before the undersigned, the Veteran testified to difficulties with the ankle including pain and flare-ups, the ankle freezing, and using a cane for both the left knee and the left ankle.  He reported working as a materials handler, which included being on his feet five or six hours per day and doing a lot of heavy lifting, adding that he will at times sit and rest for pain relief.  He alluded that because his work required ascending and descending stairs this presented difficulty, though     he did not specify with which joints.  He did, however, emphasized difficulty in particular with his knee.  

With reference to his testimony of the ankle freezing, treatment and examination records reveals that this may be in reference to perceived temperature and not a locked joint, with the Veteran reporting ongoing difficulty with his feet and ankles being cold, so that the Veteran wore covering on his feet and ankles. The medical record does not inform that this cold perception in the feet or ankles in any way reflects an impairment associated with the service-connected ankle joint osteoarthritis.  

In statements submitted over the course of claim following a January 2014 examination, the Veteran contended that his examination was not conducted properly or adequately, explaining that the examiner asserted, following the Veteran's pain protests upon attempting knee movements, that the Veteran was        in too much pain for him to complete the examination.  The Veteran reported that the examination report erroneously stated that he (the Veteran) refused to have his knees and ankles examined.  However, the Veteran's statements in this regard are inconsistent.  He asserted in an April 2014 submission that the examiner "made no attempt to try to do the range of motion tests," yet informing in a typed statement also submitted in April 2014, that the examiner did attempt certain range of motion 
tests in different positions but ceased these when the Veteran was "stiff and moaning."  The Veteran protested that the examiner had been "unprofessional" and "refused further examination" because, as the examiner stated, the Veteran was "in too much pain."  

The Board has considered the Veteran's statements, and acknowledges his concerns.  The January 2014 examination report notes that the Veteran would not allow range of motion to be measured from appropriate starting points in multiple positions, adding, "Veteran will not allow proper exam."  

Regarding the left ankle, the January 2014 examiner noted that the Veteran reported that the ankle locks up and he has pins and needles pain, that he used tubular sleeves over both ankles for warmth, that he could not wear different shoes, and, "It kind of flares up."  He reported that he had pain in the ankle of 7/10 intensity, and that ankle flare-ups came along with his daily knee symptoms.  He also reported that it took three days for his ankle flare-up to get better, but that it would then start up again.  The Veteran then endorsed, associated with these flare-ups, pain, weakness, fatigability, and incoordination, with all these significantly limiting functioning during flare-ups and when the joint is used repeatedly over time.  The examiner, however, found that the Veteran's assertions of symptoms during flare-ups were "vague, incomplete and erroneous" as well as "non-specific," so that the examiner afforded little credence to the Veteran's flare-up assertions.   The examiner did observe a February 2012 treatment record in which the Veteran emphasized difficulties with increased weight and diet but also mentioned that pain in his           knee and ankle precluded his exercising.  

As noted, the January 2014 examiner could not measure range of motion of the ankle, but he did find that the Veteran had full ankle strength in flexion and extension, no instability in the joint, and no ankylosis.  February 2007 x-rays of the ankle were reviewed showing post-traumatic remodeling of the malleolus consistent with remote fracture, but with the ankle mortise remaining symmetric, with a bone island identified in the distal tibial metaphysis.  There was no fracture or dislocation shown on the x-ray.  

Also of note, the Veteran reported at the January 2014 examination that he had been working for five years for Lockheed Martin as a material handler, and his job did not affect his knee or ankle unless he had to walk because the job entailed mostly working on the computer.  This appears to represent a changed work circumstance from the nature of his work to which he testified at his March 2012 hearing, when he testified that his work as a materials handler required being on his feet five to six hours per day and performing heavy lifting.  

The Board finds the reported frequency of flare-ups, panoply of symptoms, and intensity of pain in the left ankle which the Veteran reported at his January 2014 examination to be inconsistent with the absence of such reports of frequency and severity of ankle symptoms in his VA treatment records.  These treatment records reflect care for multiple other conditions including in particular the low back, the knees, and the hips, without significant mention of conditions of the ankles. Were the ankles so severely and so frequently impaired as the Veteran reported at the January 2014 examination, this would most likely have been reflected in contemporaneous treatment records both before and after this examination.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that     the fact would have been recorded if present).  This conclusion is consistent with the conclusion of the January 2014 VA examiner to the effect that the Veteran's reports of flare-ups of his left ankle disability were not to be accepted as stated, based on their being "vague, incomplete and erroneous" as well as "non-specific."  Hence, the Board finds the Veteran's reports of symptoms of the left ankle are not persuasive, and the Board will rely on more objective findings to rate the ankle disability. In determining the weight to be assigned to evidence, credibility can be affected, in factors pertinent 

in this case, by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, interest, bias,         self- interest, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498,      511- 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Upon VA examination in February 2017, the Veteran reported that his ankle pain flares up with prolonged standing and walking, adding that he no longer runs and that his ability to perform yard work is decreased.  Physical examination of the left ankle revealed range of motion of zero to 20 degrees dorsiflexion and zero to 40 degrees plantar flexion, which is nearly full range of motion (with normal noted to be zero to 20 degrees dorsiflexion and zero to 45 degrees plantar flexion) and was found not to itself contribute to impaired functioning.  However, the Veteran demonstrated pain with both dorsiflexion and plantar flexion, and verbalized mild pain with palpation      at the lateral malleolus which the examiner found secondary to arthritis in the joint.  The examiner also found pain with weight bearing and objective evidence of crepitus.  

In contrast, the same findings were reported for the right ankle, except range of motion was more limited, at zero to 15 degrees dorsiflexion and zero to 30 degrees plantar flexion.  For both ankles, there was full strength in dorsiflexion and plantar flexion, and neither ankylosis nor instability was found.  However, the Veteran reported occasionally using a brace at work due to degenerative joint disease.  

While examination did not reveal additional range of motion loss after three repetitions, the February 2017 examiner found the Veteran's assertions of functional loss with repeated use over time to be consistent with examination findings.  Pain and lack of endurance were found to limit functional ability with repeated use over time in each ankle.  The examiner similarly found that the examination results were medically consistent with the Veteran's reports of flare-ups, even though the Veteran was not examined during a flare-up.  Flare-ups were found, based on the Veteran's self-report, to result in less movement than normal, disturbance of locomotion, and interference with standing, consistent with the Veteran's reports of impairment in prolonged standing or walking.  

The objective findings support some limitation of motion and pain with use, increased with repeated use over time such as prolonged standing or walking, with arthritis objectively confirmed by x-rays and limited motion.  However, such findings and conclusions by the February 2017 examiner do not inherently support a more severe degree of disability than is reflected by the 10 percent rating already assigned for moderate limitation of motion.  The Board concludes that the weight of the evidence supports a severity of disability more nearly approximating moderate limitation of motion of the ankle than marked limitation of motion of the ankle.  Throughout the claim period, this conclusion is supported by the absence of regular treatment for the ankle or complaints of more severe ankle disability or impairment upon treatments, the absence of more severe objective findings, the absence of regular use of a supportive or assistive device for the ankle (as contrasted with the brace and cane used for the knee, with reported frequent use), the absence of consistence between findings and complaints at examinations as compared to findings and complaints at contemporaneous treatment records, and the impaired credibility of the Veteran's self-reports of history and symptoms of disability.  Hence, a rating higher than 10 percent under Diagnostic Code 5271 is not warranted.  

In making this determination, the Board has considered DeLuca factors of pain, weakness, incoordination, or instability, but does not find that these support a different conclusion in this case, particularly since pain and lack of endurance          is substantially the basis for the finding of moderate disability supporting the 10 percent rating assigned, and do not rise to a level, based on the preponderance 
of the competent, credible evidence, approximating a marked disability based on limitation of motion to support a 20 percent rating under Diagnostic Code 5271.  

The Board has also considered staged ratings, but does not find any intervals during the claim period during which a higher rating is warranted than that assigned, but with preponderance of the evidence against.  Fenderson, 12 Vet. App. 119.

There is neither lay report nor objective findings to support rating the ankle based on ankylosis or malunion of the tibia or fibula.  38 C.F.R. § 4.71, Diagnostic Codes 5270, 5262.  

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for the left ankle disability, and the claim is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.       Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for left ankle osteoarthritis is denied.


REMAND

The Board finds that additional development is needed with respect to the claim for an increased rating for the left knee.  

The Veteran was last afforded a VA examination addressing the left knee                   in February 2017.  Unfortunately, medical findings at that examination are contradictory and necessitate either clarification from the examiner or a new examination.  The examiner reported that both knees demonstrated full range of motion from zero to 140 degrees flexion and to zero degrees extension, with the same findings upon three repetitions.  Pain was noted to limit functioning, with pain in each knee increased with prolonged walking or standing.  However, regarding Correia criteria, she reported, "Passive [range of motion] in flexion improved on the right to 70 [degrees] and on the left to 80 [degrees]" and "extension improved to 5 [degrees] on the left and right with passive [range of motion]."  The examiner's initial noted findings of full range of motion cannot be reconciled with her report of improved range of motion to 70 degrees flexion on the right and 80 on the left, and to 5 degrees extension bilaterally.  Remand is required for an explanation of such findings, or if this cannot be accomplished, for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Relevant, ongoing VA treatment records dated since February 2017 should be requested.  If any requested records are not available, the Veteran should be notified     of such.  

2.  Return the claims file to the February 2017 VA examiner, and ask that the examiner explain or correct the apparent contradiction in the examination report between the reported full range of motion bilaterally to 140 degrees flexion and zero degrees extension, and the reported improved range of motion passively to 70 degrees flexion on the right and 80 degrees flexion on the left.  If a new examination is deemed necessary to respond to the question, one should be scheduled.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for an increased rating for left knee disability should be readjudicated.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case and provide an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


